Emery, J.
The question is, whether, in enacting the insolvency statute, and providing for the release of the honest insolvent, "from all debts, claims, liabilities and demands which were or might have been proved against his estate in insolvency,” the legislature intended to release him from paying the arrearages of his just taxes for the support of the government.
We think the legislature did not so intend. It is a settled rule of statute construction, that the government is not bound by the words of a statute tending to restrain, or diminish any powers, rights or interests, unless it is named therein, as to be *595also bound. It is old English law, that the crown is not bound by a restraining statute, unless specifically named.
The assessment and collection of taxes is a function of government. It is essential that each person, under its protection, should promptly pay his share of tax. That the tax is assessed and collected by town officers makes no difference. The prompt payment is a duty from the individual to the state.
The insolvency statute contains no words declaratory of an. intention to restrain or diminish the right of the state, or its-political sub-divisions to recover arrearages of taxes from, insolvents. The inference is that the legislature did not so intend,, and that the right to recover unpaid taxes is not thereby abridged. United States v. Herron, 20 Wall. 251.

Defendant defaulted.

Peters, C. J., Walton, Virgin, Libbey and Haskell, JJ., concurred.